MONTEMURO, Judge,
concurring:
While I find the majority’s disposition of the sentencing issue in this case to be appropriate and the final result correct, for the following reasons I cannot agree with the majority’s analysis of the joinder issues presented.
Appellant argues that the Commonwealth’s joinder motion was untimely, having been filed on August 17, 46 days subsequent to appellant’s arraignment.1 It is claimed that the delay constitutes a violation of Pa.R.Crim.P. 306, 307 and 1127(B)(1), (2).
Pa.R.Crim.P. 1127(B)(1), (2) reads in pertinent part as follows:
B. Procedure
(1) Written notice that offenses or defendants charged in separate indictments or informations will be tried together shall be served on the defendant at or before arraignment.
(2) When notice has not been given under paragraph (B)(1), any party may move to consolidate for trial separate indictments or informations, which motion must ordinarily be included in the omnibus pretrial motion.
Pa.R.Crim.P. 306 reads as follows:
Unless otherwise required in the interests of justice, all pretrial requests for relief shall be included in one omnibus pretrial motion.
Pa.R.Crim.P. 307 reads as follows:
*209Except as otherwise provided in these rules, the omnibus pretrial motion for relief shall be filed within thirty (30) days after arraignment, unless opportunity therefor did not exist, or the defendant or defense attorney, or the attorney for the Commonwealth, was not aware of the grounds for the motion, or unless the time for filing has been extended by the court for cause shown.
The question appellant poses resolves itself into whether the word “ordinarily”, as used in Rule 1127(B)(2), requires some justification by the movant for violation of the thirty day provision of Rule 307. Herein, neither appellee’s Brief nor the hearing on appellee’s motion to consolidate contains any explanation of the delay in filing the motion, or any assertion that the circumstances surrounding the motion are other than “ordinary.”
The Comment to Rule 11282, which concerns severance of offenses or defendants, supports the notion that the exceptions described in Rule 307 constitute the “extraordinary” which justifies late filing of the motion. It reads:
Under the Rule 306 (Omnibus Pretrial Motion for Relief), any request for severance must ordinarily be made in a pretrial motion or it is considered waived unless a later filing is permitted under the exceptions enumerated in Rule 307. (emphasis supplied)
I find this a clear indicator of the meaning with which “ordinarily” is invested, see, Commonwealth v. Boyce, 304 Pa.Super. 27, 450 A.2d 83 (1982), and of its proper interpretation: appellee has, by its dereliction in filing the Motion to Consolidate, violated Rule 307. I believe the trial court thus committed error in considering the motion. Commonwealth v. Robinson, 298 Pa.Super. 447, 444 A.2d 1260 (1982). However, I find the solution to the problem of remedy dependent upon resolution of appellant’s next claim that she was prejudiced by the joinder.
*210While appellant alleges no prejudice attributable to the delay in the filing of the motion, she does argue that the consolidation of her case with that of her co-defendant resulted in prejudice because of inconsistent defenses. Specifically it is claimed that appellant’s defense of innocence was vitiated and her credibility damaged by the mere proximity of co-defendant Murphy, with whom appellant resided. I find myself unconvinced. Appellant was arrested and found guilty on the basis of evidence that she had actively participated in two controlled buys of marijuana. Despite her co-defendant’s testimony as to her lack of involvement, the jury chose to believe otherwise. The same evidence would have convicted her at a trial of her own. The acquittal she received at a separate trial on charges which had been severed is irrelevant to this inquiry as the record in that case is not and could not properly be before us. Woolard v. Burton, 345 Pa.Super. 366, 498 A.2d 445 (1985). Moreover, as the Commonwealth points out, the verdict against appellant varied from that of her co-defendant, who was found guilty of delivery and possession with intent, while appellant was only convicted of delivery. The difference argues the jury’s ability to distinguish the roles of the parties. Finally, the trial court notes that in Commonwealth v. Katsafanas, 318 Pa.Super. 143, 464 A.2d 1270 (1983), a panel of this court found that the assertion of a better chance of acquittal in a separate trial is not sufficient to demonstrate abuse of discretion where severance is denied. I agree. Moreover, because of the lack of any prejudice accruing to appellant either from either the joinder or from late filing of the motion, I would see no reason to grant such relief, in the form of a new trial, as has been requested.

. The Motion for Consolidation followed appellant’s (timely) Motion for Severance by nine days.


. Pa.R.Crim.P. 1128:
The court may order separate trials of defendants or provide other appropriate relief, if it appears that any party may be prejudiced by offenses or defendants being tried together.